Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 1 of 16             PageID #: 168




                        UNITED STATES DISTRICT COURT
                                District of Maine

 DANIEL CHASE,                            )
                                          )
        Plaintiff                         )             1:20-cv-00287-JAW
                                          )
  vs.                                     )
                                          )
 JEFFREY KINNEY, DANIEL                   )
 PLACE, DAVID FARRAR, MICHEL              )
 PINA, AND DYLAN HALL,                    )
                                          )
        Defendants                        )


DEFENDANTS, CITY OF BANGOR, MARK HATHAWAY, JEFFREY KINNEY,

 DANIEL PLACE, DAVID FARRAR, MICHEAL PINA, JERMAINE WALKER,

   JASON STEWART AND DYLAN HALL’S MOTION TO DISMISS AND/OR

 JUDGMENT ON THE PLEADINGS PURSUAN TO F.R.Civ.P. RULE 12(b)(4),

          (5), and (6) WITH INCORPORATED MEMORANDUM OF LAW




        NOW COME the “Bangor Defendants” (collectively listed in numbers 1 – 9

 below) by and through their counsel, Richardson, Whitman, Large & Badger, and

 hereby jointly move for dismissal under the provisions of Federal Rules of Civil

 Procedure 12(b)(6) as to all City of Bangor Defendants and in addition Federal Rules

 of Civil Procedure 12(b)(4) and (5) as to the City of Bangor, Mark Hathaway, Jermaine

 Walker and Jason Stuart. In further support thereof, the Bangor Defendants state as

 follows:
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 2 of 16                  PageID #: 169




       The Complaint lists the following Bangor Defendants.


       1)     The City of Bangor


       2)     Jeffery Kinney (Bangor PD)


       3)     Daniel Place (Bangor PD)


       4)     David Farrar (Bangor PD)


       5)     Jermaine Walker (Bangor PD)


       6)     Mark Hathaway (Chief Bangor PD)


       7)     J. Stuart (Bangor PD)


       8)     Michael Pina (Bangor PD)


       9)     Dylan Hall (Bangor PD)


 I.    THE RULE 12(b)(6) STANDARD

       Federal Rule of Civil Procedure 12(b)(6) provides that a plaintiff’s claim may be

dismissed for “failure to state a claim upon which relief can be granted.” Under F.R.

Civ. P. 8(a), a plaintiff need only submit “a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give the defendant fair notice of

what the claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007) (internal quotations

omitted). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not


                                               2
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 3 of 16                 PageID #: 170




need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Id (internal quotations and citations

omitted).


       “[O]n a motion to dismiss, courts are not bound to accept as true a legal

conclusion couched as a factual allegation.” Id. (quoting Papasan v. Allain, 478 U.S.

265, 286, 106 S. Ct. 2932, 92 L. Ed. 2d 209 (1986)) (internal quotations omitted).

“Factual allegations must be enough to raise a right to relief above the speculative level .

. . on the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Id. (internal quotations and citations omitted). “The pleading must contain

something more than . . . a statement of facts that merely creates a suspicion [of] a

legally cognizable right of action.” Id. (quoting 5 Wright & Miller, Federal Practice and

Procedure § 1216, pp. 235-36 (3d ed. 2004)).


 II.   INTRODUCTION

       The Complaint is replete with conspiracy theories, speculation and references to

law but void of the specific facts necessary to survive a Motion to Dismiss. As the

Complaint states, Mr. Chase was pulled over for an expired registration. His lengthy

diatribe apparently transcribed from audio recordings at the scene (Page ID 74, Page 10

of 58) gives some insight about that issue and his demeanor at the stop. Plaintiff is telling

the officer why his passenger vehicle does not need to be registered. He states that, “Title

29-A Section 101, Subsection Section 15a” did not apply to his passenger vehicle

                                              3
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 4 of 16               PageID #: 171




coupled with this assertion “You see until I am given RAS (reasonable articulable

suspicion) I have every reason not to follow any orders because you have no authority”

(Page 14 of 58 Page ID 78). Defendants direct the Court to a Transcript created by

Plaintiff and attached to the Complaint in consideration of this Motion. It puts the entire

stop in context (beginning at Page ID 38 through 58 (32 of 58).


 III.   DISMISSAL PURSUANT TO F.R.CIV.P. 12(b)(4), (5), and (6)

        Defendant City of Bangor, Mark Hathaway, Jermaine Walker, and J. Stuart move

for dismissal under the Provisions of F.R.Civ.P. 12 (b) (4), (5), and (6). These

Defendants are referenced in this responsive pleading, but Defendants assert lack of

service as to these Defendants. Counsel for the City accepted Service for the five (5)

persons requested by Plaintiff. These four persons were not included.


IV.     ALLEGATIONS AGAINST THE INDIVIDUAL DEFENDANTS


        A.    Officer Kinney—Officer Kinney is mentioned throughout the Complaint.

              Claims against Officer Kinney are addressed separately below.

        B.    Defendants Mark Hathaway, Jermaine Walker, J. Stuart and Michael

              Pina—The Defendants not even mentioned in the body of the Complaint

              are Mark Hathaway, Jermaine Walker, J. Stuart, and Michael Pina. As

              such, there is no basis for claims against them. Apparently, Walker and

              Pina were present at the scene. Nothing in the Complaint states the

              requisite allegations.



                                             4
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 5 of 16                  PageID #: 172




         The Defendants who are referenced in the Complaint and who are alleged to have

made statements and/or participated are isolated for the Court’s convenience.


         C.     Daniel Place—Alleged to have said, “Clean that up,” “What’s that,” “I

                won’t have to see nothing” (Complaint at 31).


         D.     Dylan Hall—Alleged to have said, “Daniel Chase,” “Don’t say it’s alright”

                (Complaint at 31).

                “You know he was wrong.” (Complaint at 33), “They already (inaudible) it

                again” (Complaint at 33).


         E.     David Farrar—“Alright,” “Help me stand him up,” (x2) (Complaint at 32).


         F.     Unknown Officers—All there is for this group is an inadmissible transcript

                of alleged statements none of which state sufficient facts to state a cause of

                action.


         It does not appear from these statements there is a cause of action against these

Defendants and no other allegations are present. Simply, being there and saying

something is not sufficient for any cause of action alleged by Plaintiff.


         WHEREFORE, “Bangor Defendants” pray the Court dismiss Plaintiff’s

Complaint in its entirety as against them with prejudice and for such other and further

relief as the Court finds just and proper. Counsel addresses Officer Kinney separately

below.



                                               5
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 6 of 16                PageID #: 173




V.     SPECIFIC ALLEGATIONS AS AGAINST OFFICER KINNEY - ADA


       The Plaintiff was pulled over on outer Broadway, Bangor, Maine. His Complaint

does not allege an illegal stop. The Complaint focuses on what occurred after the stop.

The first allegation is that because a vehicle has handicapped plates, the occupant/driver

of that vehicle must be disabled. Obviously, the most it could do was raise a question

that perhaps an occupant may have a disability. The Complaint begins claiming violation

of the ADA by Officer Kinney (Complaint at Statement of Claim, Section 1 and 2, Page

ID 10). Plaintiff claims he was denied effective communication. The entitled effective

communication he claims was a response to his question about why he was pulled over.

Based on the Officer’s refusal to immediately respond his question the Complaint alleges

a violation of the ADA as well as a violation of the First Amendment (Complaint, Sec 3

at Paragraph 8). An Officer’s decision when or if to answer that question is not a

violation of anything. All the Plaintiff states is that he kept asking the same question

incessantly (18 times). As the Officer had no obligation to answer, there is no claim. In

addition, The Officer did answer his question (See Complaint Page 9 of 58, Page ID 73).

This resulted in the diatribe described above about the application of a Motor Vehicle

Statute and Plaintiff’s legal authority to not comply.


       The other ADA claim is the allegation of Failure to accommodate. The specific

allegation is the failure to accommodate his request that he be handcuffed “in front” by

Officer Kinney. The Defendants point the Court to P. 35 of the Plaintiff’s Complaint

where Plaintiff inserts the in-trial testimony of Officer Kinney that he used “two sets of

                                              6
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 7 of 16                PageID #: 174




handcuffs” in an effort not to stress his (Plaintiff’s) lower back. The Plaintiff’s own

Complaint can and should be used at this stage. He does not even allege the statement is

untrue. Defendants would, if answering, admit to the fact that Officer Kinney

accommodated his back issue by using two sets of handcuffs. This certainly

demonstrates a “reasonable accommodation” even if it was not what Plaintiff wanted.


       The Plaintiff’s Complaint itself, demonstrates he was accommodated and as a

result, the ADA claim should be dismissed. On the cognitive issue as it relates to the

ADA, Plaintiff does not allege he told the Officer he had a cognitive issue. It would not

have been evident during a stop. As Plaintiff told the Court in his Motion for the

Appointment of Counsel, he was not stupid, and he can do complex analysis. Nothing in

the Complaint supports an inference that his alleged cognitive issue was anything an

Officer would, could or should have known in this brief encounter. Therefore, the ADA

claims against Officer Kinney (and all other Defendants) should be dismissed. While two

handcuffs were not the precise way Plaintiff wanted to be cuffed, the method was

objectively reasonable even without the benefit of a Qualified Immunity analysis to

which the Officer is entitled. The allegation that Officer Kinney failed to alert other

Officers that the Plaintiff had a disability does not state a claim under the ADA. This is

assuming the ADA even applies to this occurrence.


       Defendants understand the difficulty in these cases. Defendant understands the

analysis by the Court would include the competing concerns of Title II of the ADA and

the Doctrines of the Necessity of Reasonable Force and Qualified Immunity to achieve a

                                              7
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 8 of 16                PageID #: 175




result that gives each of these competing concerns their due. This is a traffic stop at night

and occurring in a private driveway. There is no specific allegation in the Complaint that

Plaintiff asked to be handcuffed in front only that he did not want to be handcuffed

behind his back, and “Can I please put my hands in front of me” (Complaint Page ID 52).

He states he told the Officer he had fused vertebrae “so he would be handcuffed in front.”

He did ask that cuffs be removed and that was denied. The Complaint states he told

Officer Kinney, “I can’t do that” when they were attempting to handcuff behind the back.

His allegation is that the Officer had a duty to stop trying to handcuff him. Officer

Kinney used two sets of handcuffs. Officer Kinney accommodated the Plaintiff. Under

these facts, the actions of Officer Kinney were objectively reasonable for both the ADA

and the civil rights claim. The Complaint is crystal clear. Plaintiff did not comply with

the Officer’s directives. (Complaint at 38-58.) This includes his refusal to return to the

seat of his car.


       Defendants understand that as to excessive force claims they are fact specific.

Even in the light most favorable to Plaintiff, he was hit in the chest once (P3; “Picked up

Plaintiff off the ground and pushed him against a car,” P4 “and took him to the ground

with a knee in the back”) The Complaint contains transcripts. While the Defendants may

contest them, the Court can use them, as they are part of the Complaint. The Court will

note the Officer had Mace, and told Mr. Chase if he continued resisting, he would use it.

There is no allegation he did (Complaint at Page 26).




                                              8
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 9 of 16                PageID #: 176




       Apparently, the learning disability did not prevent the Plaintiff from inquiries

about “articulable suspicion” or stating “you already committed a battery.” Certainly not

indicators of an individual not understanding the situation. Apparently, his confusion

was limited to an inability to understand, “Are you going to cooperate” but not arguments

about specific law applicable to stops. None of the actions of the Officer was lethal force

and mace was mentioned but not used. Under these facts, the Complaint should warrant

dismissal. The Complaint is just an unadorned, “The Defendant harmed me accusations.”

See Blanco v. Bath Iron Works, 802 F. Supp. 215, 221 (D. ME 2011). Even in the

relaxed requirements for Pro-Se litigants, the Complaint does not set forth plausible

factual allegations. Dumont v Reilly Foods Co, 934 F 3d 35, 39-40 (1st Cir 2019). The

mere litany of implausible conspiracy theories contained in the Complaint should not

survive a Motion to Dismiss.


       WHEREFORE, all “Bangor Defendants” pray the Court dismiss Plaintiff’s

Complaint in its entirety as against them with prejudice and for such other and further

relief as the Court finds just and proper.

VI.    ALLEGATIONS OF FILING AND FALSIFICATION OF POLICE

       REPORT


       The next category is the alleged filing and falsification of a police report(s). These

allegations relate to Officer Kinney and a “deputy.” (Presumably an Officer of the

Penobscot County Sheriff’s Department.) This is claimed to be a violation of Due

Process. There is no specificity. It states, “Both Officer Kinney and the Deputy filed

                                             9
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 10 of 16                PageID #: 177




falsified police reports thereby violating Due Process, committing fraud… and

obstructing justice” (Page 4 of 58, Page ID 10 at Paragraph 9) It is well settled that bald

allegations such as these without specificity are insufficient as a matter of law.


       The other miscellaneous allegations are:


       1)     Kinney presented himself as a serious threat (in court) for the purpose of

witness tampering. There are insufficient allegations in the Complaint to survive a

Motion to Dismiss on this.


       2)     The Bangor Police Department violated RICO act engaging in a criminal

conspiracy (see No. 3). Plaintiff presents no facts.


       3)     The Bangor Police Department deprived Plaintiff of Due Process by

withholding, falsifying, tampering with, or destroying Brady/Giglio Material and

falsifying reports. These (Nos. 2 & 3) “conspiracy claims” and all others as to all

Defendants should be dismissed. A Complaint alleging a conspiracy to deprive Plaintiff

of his civil rights cannot survive dismissal based on conclusory allegations of conspiracy,

which are not supported by references to material facts. Slotnick v. Staviskey, 560 F.2d

31; (1977). It is the law in this and other Circuits that complaints cannot survive a

Motion to Dismiss if they contain conclusory allegations of conspiracy, but do not

support their claims with references to material facts. Dunn v. Gazzola, 216 F.2d 709,

711 (1st Cir. 1954); Kadar Corp. v. Milbury, 549 F.2d 230 (1st Cir. 1977). This would

include the “RICO” claim referenced in the Complaint.


                                             10
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 11 of 16                   PageID #: 178




       4)     The allegation that Officer Kinney committed perjury at trial. There would

be immunity for trial testimony, and Plaintiff has no cause of action for “Perjury.” The

alleged fraudulent testimony was, “I warned him if he does not comply that he will be

pepper sprayed.” This is identical to the transcript Plaintiff put in his Complaint (P 26).

There are no facts even stating what exactly the perjury actually was. The Complaint

needs more to state a claim alleging fraud as such claims must be plead with specificity

(F.R.Civ.P. 9 (b)). This Complaint is as deficient in facts as it is profuse in

unsubstantiated theories.


       The Plaintiff’s State Law claims of Intentional infliction of Emotional Distress or

any other intentional act are time barred under the Maine Tort Act 14 M.R.S.A. Section

8110 and the Statute of Limitations for Intentional Acts, 14 M.R.S.A. Section 753. They

expired April 16, 2020.


       The Plaintiff states, “Both Kinney and the deputy falsified evidence.” There are

no facts to support this. He states multiple cruiser video were withheld but does not have

any factual support, not who, when, where or what. The best he can come up with is that

“The Kinney’s body mic was turned off on the way to jail.” Apparently, the Plaintiff’s

“smoking gun” allegation is that the Officer said at one point Chase kicked him before he

went to the ground. In the cruiser, he allegedly said the kick came when he (Chase) fell

down. The third was the alleged transcript where Kinney is alleged to have said, “While

down you were kicking me.” Even if true, these minor semantic differences and not

having a body mic operating on the way to jail, do not support the allegation of falsifying

                                              11
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 12 of 16                PageID #: 179




and fraud, which as the Court is aware must be plead with specificity. To suggest those

differences were part of some grand conspiracy is absurd. Even in the light most

favorable to the Plaintiff, this Complaint fails. The “cherry picked” portions of his trial

transcripts are insufficient evidence even at this stage. The transcript demonstrates only a

non-compliant individual resisting, kicking and arguing at every process of a traffic stop.

Here is an example, See Complaint at Page 45 (39 of 58):


Chase:         “Please knee off my back.”


Kinney:        “If I let off are you going to cooperate?”


Chase:         “I’ll get up.”


Kinney:        “Are you going to cooperate?”


Chase:         “I’ll get up if I can.”


 Kinney:       “Are you going to cooperate?”


 Chase:         (finally) “I’ll try, yes.”


         While Plaintiff claims he did not know what the undefined word “cooperate”

meant, he answered after the third time in the affirmative without additional explanation.

This coming from the same individual spouting about articulable suspicion on why he

was stopped. He was told multiple times (Complaint Page ID 73, Line 22). His

registration expired in October (6 months prior).




                                              12
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 13 of 16               PageID #: 180




       Defendants agree Plaintiff got out of his vehicle. Defendants understand the

degree of force necessary is a fact-based inquiry and without the testimony of Officer

Kinney, the Complaint must be read in the light most favorable to the non-moving party.

Even as challenging as it is for Defendants at this stage, this Complaint warrants

dismissal. This Complaint should be dismissed as it fails to state a plausible claim

against Officer Kinney. As to the other Defendants, the analysis is much easier, as

nothing is alleged but baseless conspiracy.


       WHEREFORE, all “Bangor Defendants” pray the Court dismiss Plaintiff’s

Complaint in its entirety as against them with prejudice and for such other and further

relief as the Court finds just and proper.

VII.   ALLEGATIONS AGAINST THE DEFENDANT CITY OF BANGOR


       There are insufficient facts alleged against the City of Bangor on Plaintiff’s 42

USC 1983 claim even if service were made. He attempts to address training in

Paragraphs 13 through 18 of the Complaint. He opines what police training ought to be,

and the makes an allegation that “Kinney failed completely.” This is insufficient to meet

the standard required in Monell. Monell v. Department of Soc. Svcs., 436 U.S. 658

(1978).


VIII. OTHER CLAIMS


       The Plaintiff created a laundry list of eight (8) Amendments. None of which are

supported by the alleged facts. There are no facts to support an equal protection claim. It


                                              13
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 14 of 16                PageID #: 181




is hard to fathom how the 13th Amendment relating to slavery applies to the alleged facts.

It is a common error, but an error nonetheless, to talk of “ninth amendment rights.” The

ninth amendment is not a source of rights as such; it is simply a rule about how to read

the Constitution. Again, no facts to support a claim. The Eighth Amendment is

inapplicable. There are no allegations to state a claim under the Eighth or Fifth

Amendment. Nothing indicated Plaintiff was being required to speak just comply.


IX.    MISSED DEADLINES BY PLAINTIFF


       Lastly, Defendants make note to the Court that the Plaintiff has already missed a

deadline ordered by the Court. This, in and of itself, could warrant dismissal and is

within the discretion of the Court.


       WHEREFORE, for the reasons as stated above “Bangor Defendants” pray the

Court grant their Motion to Dismiss pursuant to F.R.Civ.P. 12(b)(6) and F.R.Civ.P.

12(b)(4) and (5) and dismiss Plaintiff’s Complaint in its entirety as against them with

prejudice and for such other and further relief as the Court finds just and proper.




                                             14
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 15 of 16                PageID #: 182




X.     CONCLUSION


       For all the reasons stated, Bangor Defendants pray Plaintiff’s Complaint be

dismissed in its entirety with prejudice and for such other and further relief as the Court

finds just and appropriate.


DATED:        January 21, 2021

                                           /s/ Frederick F. Costlow

                                           Frederick F. Costlow, Esq. (Bar No. 3823)
                                           Richardson Whitman Large & Badger
                                           One Merchants Plaza, Suite 302
                                           PO Box 2429
                                           Bangor, ME 04402-2429
                                           (207) 945-5900; fcostlow@rwlb.com

                                           Attorney for Bangor Defendants




                                             15
Case 1:20-cv-00287-JAW Document 12 Filed 01/21/21 Page 16 of 16             PageID #: 183




                            CERTIFICATE OF SERVICE



      This is to certify that on this 21st day of January 2021, Bangor Defendants’ Joint
Motion to Dismiss All Claims of Plaintiff Daniel Chase Pursuant to F.R.Civ.P. 12(b)(6)
and F.R.Civ 12(b)(4) and (5) with Incorporated Memorandum was electronically filed
with the Court using the CM/ECF system, which will see a conformed copy of this filing
will be served upon the following:

1.    Daniel Chase, Pro Se Plaintiff

By Regular U.S. Mail at:

Daniel Chase
177 Brann Road
Levant, ME 04456

2.     Frederick F. Costlow, Esq.; Attorney for Bangor Defendants; VIA EMAIL at
fcostlow@rwlb.com.
                                         /s/ Frederick F. Costlow

                                         Frederick F. Costlow, Esq. (Bar No. 3823)
                                         Richardson Whitman Large & Badger
                                         One Merchants Plaza, Suite 302
                                         PO Box 2429
                                         Bangor, ME 04402-2429
                                         (207) 945-5900; fcostlow@rwlb.com

                                         Attorney for Bangor Defendants




                                           16
